Opinion
Per Curiam,
And Now, June 11, 1958, after argument on motion to quash appeal and answer thereto, the motion to quash is granted, and appeal No. 219 October Term, 1958, is quashed for the reason that the order of the Court of Quarter Sessions of Berks County dismissing defendant’s petition to quash indictment from which said appeal has been taken is interlocutory and, under the circumstances, is not an appealable order. “Unless a bill of indictment is defective on its face, when a defendant moves to quash an indictment prior to trial, and his motion is denied by the trial Court, the Court’s order is interlocutory and hence, not appeal-able.” Commonwealth v. O’Brien, 389 Pa. 109.